Title: From James Madison to James Monroe, 5 February 1798
From: Madison, James
To: Monroe, James


Dear SirFeby. 5. 98
The calls of my carpenters & the fineness of the weather have induced me to hurry my waggon up for the nails. It will receive the few articles which you have been so good as to offer from the superfluities of your stock; and which circumstances will permit me now to lay in: towit 2 table cloths for a dining room of abt. 18 feet; 2. 3 or 4. as may be convenient, for a more limited scale, 4 dozen Napkins, which will not in the least be objectionable for havg been used, and 2 Matrasses. We are so little acquainted with the culinary utensils in detail, that it is difficult to refer to such by name or description as would be within our wants. We conclude it best therefore not to interfere with any opportunity you may have of gratifying your other friends, and to reserve our demands on your kindness till we can have the pleasure of seeing you, as well as have it in our power to compare the undisposed of remains with our probable wants.
I found here a letter from Mr. J. of the 24 Jany. The following are extracts. “A letter is certainly red. here from Taleyrande which says our envoys have been heard, that their pretensions are high, that possibly no arrangement may take place, but that there will be no declaration of war by France. It is sd. that Bournonville has written that he has hopes of an accomodation (3 audiences havg then Novr. 3. been had) & to be himself a member of a new diplomatic mission to this Country. On the whole I am entirely suspended as to what is to be expected.”—“Very acrimonious altercations are going on between the Spanish Minister, & the Executive, and at the Natches something worse than mere altercations &c.” You will recollect the idea in our conversation that a war with Spain would be courted as a succedaneum for the barren field presented by one with France, to the privateering avidity. I inclose the paper mentioned to you, which you will of course be carefu⟨l⟩ of. It is a curious specimen of Jay’s regard for instructions in making the British Treaty, as his address or rather petition to his Majesty is of that manly & independent spirit which Scipio labors to bestow on him. Mrs. M. & the family offer their affectionate respects to Mrs. Monroe. Yrs. truly
Js. Madison Jr.
Calling to mind the difficulty you may experience from the general failure of the Potato crop last year, I beg you to accept by the bearer a couple of bushels, which may furnish the seed for your garden if nothing more. Mrs. M. insists on adding for Mrs. Monroe a few pickles & preserves with half a dozen bottles of Gooseberries & a bag of dried cherries, which will not be wanted by us till another season will afford a supply, & which the time of your return home must have deprived her of in the fruit of the last season. We both wish we could substitute something more worthy of acceptance.
